PER CURIAM.
Curlee Sherman appeals the district court’s judgment adopting the magistrate judge’s order that dismissed his complaint pursuant to a previously entered prefiling review order. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed on appeal in forma pauperis, we affirm for the reasons stated by the district court. See Sherman v. Greenpoint Credit, No. CA-04-1036-5 (D.S.C. filed Apr. 26, 2004, entered Apr. 28, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED